Bloodworth, J.
In Kennedy v. State, 10 Ga. App. 794 (74 S. E. 95), this court, citing a number of cases to support the proposition, held: “The accused having been indicted for the offense of assault and battery, and the evidence demanding a finding that if any offense at all was committed, it was that of .an unlawful battery, there could be no conviction of simple assault.” See Penal Code *50(1910), § 19; Harris v. State, 3 Ga. App. 457 (60 S. E. 127); Carter v. State, 7 Ga. App. 44 (1) (65 S. E. 1072); Fronebarger v. State, 27 Ga. App. 607 (109 S. E. 512).
This case is controlled by the rulings in the foregoing cases, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Lulce, J., concur.